department of the treasury internal_revenue_service washington d c date number release date cc ita tl-n-2407-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel kansas-missouri attn donald l wells special litigation assistant cc msr ksm stl from associate chief_counsel income_tax accounting cc ita subject tax reduction as a business_purpose this field_service_advice responds to your memorandum of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corp x corp z tl-n-2407-00 year issue whether reduction of taxes can be a valid business_purpose for engaging in a transaction conclusion where a transaction objectively affects a taxpayer’s net economic position legal relations or non-tax business interests it will not be disregarded merely because it was motivated by tax considerations the present transaction however should be disregarded for tax purposes facts shortly after acquiring corp z corp x made a series of loans to corp z followed immediately by dividend distributions from corp z to corp x these transactions were reflected by journal entries in a cash management account utilized by all the corporations corp z claims it engaged in this transaction to reduce taxes in year corp z did not make principal repayments on the loans interest was paid sporadically if at all the amount lent to corp z by corp x was at least three times what a commercial bank would have lent the revenue_agent contacted revenue authorities from three different states all three authorities concluded the transactions would be impermissible under that state’s laws and would violate state law law and analysis a transaction may be valid even though it is tax motivated this accords with the case law in kraft foods co v commissioner f 2d 2d cir the court determined that interest payments made to a parent_corporation were deductible kraft foods paid its parent_corporation a substantial dividend by using debentures the purpose underlying the transaction was for the taxpayer to obtain a tax_benefit from the interest payments the court discussed that transactions between affiliates should be closely scrutinized and sham transactions should be disregarded however the court found that the transaction was a genuine transaction affecting legal relations the parties intended and created an indebtedness enforceable under state law the court recognized that the structure of the tax law deliberately recognizes tl-n-2407-00 tax-conscious motivations and seeks both to encourage some transactions and to discourage others tax minimization is a proper objective of corporate management the court concluded that transactions even though real can be disregarded if they are a sham or masquerade or if they take place between taxable entities having no real existence the court noted that the entities were real and the transactions created actual indebtedness and were not a device to convert equity into debt in 113_tc_254 the court concluded that interest claimed on corporate owned life_insurance policies was not deductible the court determined that the overall transaction did not have economic_substance economic_substance requires a change in the economic position of the taxpayer other than tax effects the transaction at issue produced negative cash_flow and earnings except for the projected tax benefits where the only function of the plan is to produce tax deductions to reduce a taxpayer’s income_tax liabilities the transaction lacks economic_substance and should not be recognized for tax purposes in 157_f3d_231 3d cir cert_denied 526_us_1017 the court analyzed a series of transactions designed to artificially create capital_gains_and_losses the tax_court concluded that acm could not deduct its claimed losses because the losses were not economically inherent in the transaction but were artificially created by machinations whose only purpose and effect was to give rise to desired tax consequences acm tcmemo_1997_115 the third circuit agreed recognizing that it must be determined whether a transaction has the economic_substance that its form represents each step of the transaction from the commencement to the consummation is relevant in reaching this determination the third circuit in footnote summarized the law about when a transaction will be recognized for tax purposes the court stated while it is clear that a transaction such as acm’s that has neither objective non-tax economic effects nor subjective non-tax purposes constitutes an economic sham whose tax consequences must be disregarded and equally clear that a transaction that has both objective non-tax economic significance and subjective non-tax purposes constitutes an economically substantive transaction whose tax consequences must be respected it is also well established that where a transaction objectively affects the taxpayer’s net economic position legal relations or non-tax business interests it will not be disregarded merely because it was motivated by tax considerations tl-n-2407-00 acm partnership f 3d pincite the courts in kraft foods in winn-dixie and in acm partnership noted that the starting point for determining whether the form of a particular transaction would be recognized for tax purposes is the supreme court’s opinion in 293_us_465 the supreme court stated the legal right of a taxpayer to decrease the amount of what would otherwise be his taxes or altogether avoid them by means which the law permits cannot be doubted but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended gregory u s pincite in kraft foods the court determined that the loans would be recognized because there was a change in economic condition in winn-dixie the transaction was not recognized for federal_income_tax purposes because it would have caused a negative change in economic condition absent tax benefits so the transaction lacked economic_substance apart from the anticipated tax benefits in acm partnership the loss was not recognized because the transactions did not have objective non-tax economic effects or subjective non-tax purposes in the present case the transaction did not objectively affect the corporations’ net economic position legal relations or non-tax business_interest furthermore the indebtedness would not have been enforceable under state law the transaction should be disregarded for tax purposes please call if you have any further questions by clifford m harbourt senior technician reviewer branch one income_tax and accounting heather c maloy
